      Case 2:18-cv-11375-MVL-JVM Document 108 Filed 01/21/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

 TREVELYN ENTERPRISES, LLC                                         CIVIL ACTION
 VERSUS                                                            NO: 18-11375
 SEABROOK MARINE, LLC                                              SECTION: "S" (1)


                                    ORDER AND REASONS

       Before the court are plaintiff's Objections (Rec. Doc. 102) to certain of defendant's

designated trial exhibits, as well as defendant's Motion to Exclude Evidence (Rec. Doc. 92).

The court rules as follows:

       1. Defendants' Benchbook Exh. 12 - Survey Report of Andrew Minster. Plaintiff objects

on relevance grounds arguing that this exhibit is irrelevant because it addresses only claims

regarding the teak railings that have been settled. The court's review of the report indicates that

while principally focused on the teak railing, Minster does opine concerning whether the vessel

should be hauled out of the water to address bottom coating issues. OVERRULED.

       2. Defendants' Benchbook Exhs. 48 - 52 - Various documents relied upon by defense

expert Kyle Smith to challenge the accreditation of plaintiff's expert Revel Boulon, or to

establish that Smith's credentials are superior. The court has already determined that Boulon is

qualified to testify as an expert in this case, so the continued relevance of these documents is

limited. However, because they potentially go to the weight to be accorded the expert witnesses'

testimony, they are admissible. Counsel is cautioned, however, not to waste time by belaboring
      Case 2:18-cv-11375-MVL-JVM Document 108 Filed 01/21/21 Page 2 of 2




these exhibits, the content of which the court is well-acquainted with in this non-jury trial.

OVERRULED.

       3. Motion to Exclude Evidence and Spoliation Argument. In this motion, plaintiff seeks

an order preventing defendants from introducing evidence or argument that Trevelyn

intentionally destroyed evidence in the form of small sections of the hull plating that were

removed and destroyed during the course of a repair. Defendants have clarified in their response

to the motion that they intend to argue that the destruction was negligent, not intentional, and do

not seek a spoliation inference.

       Accordingly, in the context presented, the motion is DENIED. Further consideration, if

necessary, is referred to the merits and may be taken up at trial.
                                    21st day of January, 2021.
       New Orleans, Louisiana, this _____



                           ____________________________________
                                MARY ANN VIAL LEMMON
                            UNITED STATES DISTRICT JUDGE




                                                  2
